Title: From George Washington to Major General Philemon Dickinson, 20 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        June 20 1778. 2 OCl. P.M.
                    
                    I am now advanced within Ten miles of Coryels and in a little time, the main body of the Army will be within the same distance, when they will halt to refresh and for the night. I wish you to inform me with accuracy, as soon as possible of the Enemy’s situation & of your own; also of the number of Militia already collected, and what further prospects of augmentation you expect from them. These points will at once appear material, when you consider they are to influence and, in a manner, to direct my measures. I am &c.
                    
                        G.W.
                    
                    
                        P.S. I have received no intelligence from philadelpa respecting the Enemy or of their Fleet.
                    
                